Citation Nr: 1422303	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  09-04 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a left leg injury.

2.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Harold Hoffman-Logsdon III, Accredited Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
November 2006 rating decision by the Department of Veterans Affairs (VA)
Regional Office (RO) in Atlanta, Georgia that, in relevant part, granted service connection for scar, residuals of a left leg injury, and assigned an initial rating of 10 percent effective from June 19, 2006.

In February 2010, the Veteran and his spouse testified before a Veterans Law Judge (VLJ) in a hearing at the RO.  Because the VLJ who presided at that hearing left the
Board before the appeal was resolved, the Veteran was offered another hearing before a currently-active VLJ.  In September 2011, the Veteran and his spouse testified before the undersigned VLJ in a hearing at the RO.  Transcripts of both hearings are of record.

In April 2012, the Board adjudicated the appeal and denied both claims.  The Veteran appealed both issues to the United States Court of Appeals for Veterans Claims (Court).  In June 2013, the Court issued a Memorandum Decision that vacated the Board's April 2012 decision and remanded the matter to the Board for readjudication consistent with the June 2013 decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

In June 2013, the Court vacated the Board's April 2012 decision on the basis that it had failed to address evidence reflecting diagnoses of neuritis in the Veteran's left leg, as indicated by a VA treatment note and a Social Security Administration (SSA) decision.  

VA treatment notes reflect that the Veteran has been diagnosed with peripheral sensory neuropathy associated with diabetes mellitus type II (see, for example, March 2006 Neurology Note).  

However, according to an August 2005 VA treatment note, a vascular surgery resident noted that the Veteran's numbness and burning pain might be associated with diabetes mellitus neuropathy, but might also be secondary to nervous injury after trauma to the leg.  He sent the Veteran to neurology for further evaluation. 

A March 2006 VA neurology consult included an assessment of numbness secondary to nerve injury and hyperpathic area on the left lower extremity.  The staff physician stated that this was likely the site of the neuroma. 

A June 2006 VA neurology physician note reflected that the Veteran reported long-standing numbness and pain in the left lower extremity.  The staff physician assessed neuropathic pain, which he stated was likely a neuroma in the surgical scar.

According to a February 2007 VA treatment note, the Veteran was diagnosed with mononeuritis of an unspecified site.

During a March 2007 VA General Medical Examination, there was a finding of decreased sensation to pinprick and light touch in the scar.  The examiner observed the scar to be hypopigmented and measured it to be 8 centimeters by 1.0 centimeter.  The examiner found that the Veteran's cranial nerves II through XII were grossly intact, and that sensory examination was grossly intact.  She diagnosed scar neuroma and diabetes mellitus, with no evidence of neurologic complications. 

A June 2007 VA progress note indicated potential post-traumatic mononeuropathy, identified with a question mark. 

In an October 2007 VA examination, the examiner diagnosed paresthesias of the left shin.  The examiner noted subjective factors that included the Veteran's history and objective factors that included physical examination findings of decreased sensation around the scar.  Sensory function was abnormal with findings of decreased pinprick sensation along the scar.  The examiner opined that the Veteran's neurological condition was at least as likely as not due to the in-service laceration of the left lower extremity. 

A July 2009 SSA disability determination found the Veteran to be unemployable due to several disabilities, among which was neuritis of the left leg resulting from prior injury. 

A July 2010 VA Neurological Disorders examination report merely referred to the VA Joints examination report, and was not completed as a separate examination.  The VA Joints examination report included a finding of numbness around the scar that was not complete, but rather was incomplete.  The examiner also found that there was no nerve damage related to the left leg resulting from the 1974 injury.  The examiner stated that there were other diagnostic reasons for disability in the left leg, namely, diabetic neuropathy and spinal stenosis with a history of left lower extremity radiation.  The examiner concluded that, other than the scar and associated numbness around it, he could find no other pathology that would be related to the in-service injury. 

The Veteran has asserted that the July 2010 VA examination was inadequate because he was not examined thoroughly.  Further, he contended that the examination report reflected factual errors, such as references to an automobile accident when the Veteran was never involved in a car accident. 

The Veteran's last VA examination was conducted more than three years ago.  Although the July 2010 examination report referred to neurologic manifestations, it appears to have been primarily a joints examination, and there is no indication that the examiner was a neurologist, or that any formal EMG testing was performed.  Moreover, the Veteran has repeatedly asserted that this examination was inadequate.  As a result of the foregoing, a current evaluation of the Veteran's service-connected disability is indicated, to specifically include a VA neurological disorders examination that addresses the neurologic manifestations of the disability.  

On remand, the RO should obtain any outstanding relevant VA treatment records, as well as provide the Veteran an opportunity to submit any outstanding private records relating to his service-connected left leg injury residuals, or authorize VA to obtain such records on his behalf.  After the RO has readjudicated the Veteran's increased rating claim, it should readjudicate the TDIU claim. 

Further, in February 2014, the Veteran's representative submitted a Remand Argument and indicated on the 90-Day Letter Response Form that he wanted the AOJ to review the newly submitted argument in the first instance.  The RO's readjudication should reflect consideration of the representative's additional argument.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records relating to the disability at issue, dated after February 14, 2014. 

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his service-connected left leg injury residuals or authorize VA to obtain such records on his behalf.  Provide the Veteran with the appropriate authorization for release form(s), if needed. 

3.  After the above development is completed, schedule the Veteran for a VA examination by an appropriate medical professional to evaluate the current nature and severity of his service-connected left leg injury residuals, to specifically include a neurological disorders examination with appropriate testing to address all neurologic manifestations of the disability.  The entire claims file must be made available to the examiner for review. 

All indicated studies, including complete range-of-motion studies in degrees, should be performed.  In reporting the results of range-of-motion testing, the examiner should determine whether the left leg is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain, due to service related injury.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.

In addition, the examiner specifically should indicate if the service connected injury produced a distinct disability to a nerve, with any sensory or motor impairment identified, together with any characteristic pain and/or muscle spasm.  Likewise, any sensory or motor impairment in the left lower extremity not due to the service-connected disability should be identified, and if possible, the examiner should distinguish the symptoms of the service-connected residuals of left leg injury from those attributable to other nonservice-connected disabilities, such as diabetes mellitus.  

The examiner should provide an opinion with respect to any nerves involved due to service connected disability as to whether there is complete paralysis or incomplete paralysis that is mild, moderate, moderately severe, or severe. 

The examiner should also provide an opinion concerning the impact of the residuals of left leg injury on the Veteran's ability to work. 

An explanation must be provided for all opinions expressed. 

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After the above development is completed, readjudicate the appeal, to include consideration of the Veteran's representative's February 2014 Remand Argument.  Then, adjudicate the issue of entitlement to TDIU.  If the Veteran does not meet the schedular criteria for a grant of TDIU, the RO should determine whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C F R § 4 16(b).  

If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


